DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/02/2022 has been entered.
Response to Arguments
Rejections under 35 USC 112(a) and 112(b) have been withdrawn due to amendment.
Double Patenting rejections have been withdrawn due to the filing of two terminal disclaimers. 
Applicant’s arguments regarding 35 USC § 103 are persuasive due to amendment, except for claims 4 and 20. Examiner notes that each claim recites “produced by” which is interpreted to recite a product-by-process. That is, the claimed does not positively require a method of production, see MPEP 2113. Thus, although Chen does not teach the method of claim 15, the article produced by Chen meets the claimed non-planar patterned article.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2010/0109203). 

Regarding claim 4, Chen meets the claimed an article produced by (Chen teaches a flexible imprint mold for creating ultra-fine nanostructures, see [0002]. Chen teaches flexible mold 10 can be applied to imprint a curved surface, [0036], see Fig. 3)
Examiner notes that the claim recites “produced by” which is interpreted to recite a product-by-process. That is, the claimed does not positively require a method of production, see MPEP 2113.
Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Alarosi, 218 USPQ 289, 292293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113. 

Moreover, Chen meets the claimed product obtainable by providing a pattern precursor layer (resist 33) over a receiving surface of the article of manufacture (Chen teaches the photo-curable resist 33 is spin-coated on the substrate 31, see [0035]) 
wherein the receiving surface has a contour that is non-planar (Fig. 3)
imprinting the pattern precursor layer with a patterned stamp, (Chen teaches the flexible mold 10 is urged into contact with the resist 33, see [0035])
wherein the patterned stamp, (Chen teaches layer 12 to have the stamp pattern, see [0023]) comprises a support layer (Chen teaches elastic polymer support 11, Figure 1 [0023]) and a first layer supported by the support layer, wherein in a non-stressed state the first layer comprising the contoured stamp surface carrying the pattern of relief features, wherein the contoured stamp surface corresponds to the contour of the non-planar receiving surface. (Chen teaches patterning feature layer 12 with relief features, Figure 1 [0023]. Chen teaches flexible mold 10 can be applied to imprint a curved surface, [0036], see Fig. 3. Examiner notes that Fig. 3 of Chen clearly depicts a non-planar contoured stamp surface) wherein the support layer comprises a different material than the first layer, (Chen teaches layer 11 and 12 to be different elastomers that impart different rigidity values including PDMS for layer 11 and methacrylate functionalized polysiloxane for layer 12, see [0023]) wherein the first layer comprises a first material having a first Young’s modulus and the support layer comprises a second material having a second Young’s modulus, where in the first Young’s modulus is larger than the second Young’s modulus; (Examiner notes that Chen teaches the elastic modulus of layer 12 to be greater than layer 11, see [0023]. Specifically, Chen teaches layer 12 to be >20 N/mm2 and layer 11 to be 1 to 15 N/mm2, see [0023]) 
developing the pattern precursor layer into a pattern layer; (Chen teaches polymerize the photo-curable resist and solidify the resist film to form the imprinted patterns from the flexible mold 10, see [0035])
and removing the patterned stamp from the developed pattern layer on the receiving surface (Chen teaches [0035] “peeling the flexible mold 10 off or lift the flexible mold 10 off the substrate.”)
wherein the patterned contoured surface comprises a pattern of features that continues in a boundary region of at least one contour of the contoured surface. (Chen teaches a flexible mold to imprint nano-scaled patterns on both planar and curved substrates, see [0010]. Examiner notes that the instant specification discloses a boundary region to be the region between the curved and planar surfaces, see pg. 1, lines 30-40. Examiner interprets Chen to meet the claimed patterned “boundary region” in teaches planar and curved surfaces in paragraph [0010] and depicting in Figure 3 a mold (10) contouring both the curved substrate and regions bordering the flat regions.)
Thus, although Chen does not teach the method of claim 15, the article produced by Chen meets the claimed non-planar patterned object. 



Regarding claim 20, Chen meets the claimed non-planar patterned object produced by the method of claim 15. (Chen teaches a flexible imprint mold for creating ultra-fine nanostructures, see [0002]. Chen teaches the object may be non-planar see Fig. 3).
Examiner notes that the claim recites “produced by” which is interpreted to recite a product-by-process. That is, the claimed does not positively require a method of production, see MPEP 2113.
Thus, although Chen does not teach the method of claim 15, the article produced by Chen meets the claimed non-planar patterned object. 

Allowable Subject Matter
Claims 1-3, 6-15, 18-19, and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Chen (US 2010/0109203) and Verschuuren (US 2011/0094403). 
Chen does not disclose a support layer that varies in thickness to conform to the non-planar contour of the contoured stamp surface, as claimed in amended claims 1, 3, and 15. Chen teaches casting a flat layer of polymer as layer 21, Fig. 1, [0032]. As such, this layer does not vary in thickness.
Verschuuren teaches stamp layers 201 and 205 to be formed of planar PDMS layers [0071]. As such, these layers do not vary in thickness. 
Therefore, the prior art of record does not teach or reasonably suggest the claimed a support layer that varies in thickness to conform to the non-planar contour of the contoured stamp surface, as claimed in amended claims 1, 3, and 15.
Claims 2, 6-14, and 18-23 are allowed at least due to their dependence on claims 1, 3 or 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744